Mr. Justice Scholfield delivered the opinion of the Court: On an investigation of the present case, we have deemed it sufficient to pass upon but one of the points discussed in the briefs. Plaintiff’s right to recover is based solely upon a loss by fire, against which he was protected by a policy of insurance issued by the Lamar Insurance Company. There is, in this record, no proof of the execution of such a policy, and no proof of any loss by fire. It is, it is true, recited in the decree of the Superior Court of Cook county in the case of Edwin Burnham, et al. v. The Lamar Insurance Company, a copy of which was read in evidence over the defendant’s objection, that the Lamar Insurance Company issued to the present plaintiff, on the 1st day of April, A. D. 1871, its policy of insurance, in the sum of $2500, good for one year, on a certain building, etc., and that said building was destroyed by fire on the 14th day of February, 1872; but the present defendant was no party to the decree in that case, either actually or constructively, and so can not be bound by it. We held in Chandler v. Brown, 77 Ill. 333, and in Rowell v. Chandler, 83 id. 288, that a decree like that of which a copy was here admitted in evidence, against the same insurance company, was not binding upon stockholders of the corporation who were not parties to it; and that in proceedings under the 25th section of the “Act concerning corporations,” approved April 18, 1872, in force July 1, 1872, to dissolve or close up the business of corporations, etc., the stockholders are necessary parties. This, it would seem, is conclusive against the plaintiff’s right to recover on the evidence in this record. The court erred in admitting the copy of the decree of the Superior Court of Cook county in evidence, and also in rendering judgment for the plaintiff. The judgment is reversed and the cause remanded. Judgment reversed.